Thompson, Justice.
John Hodges was convicted of felony murder and the underlying *214felony of aggravated assault.1 The victim died as a result of a blow to the head with a beer bottle.
Decided May 2, 1994 —
Reconsideration denied May 27, 1994.
C. Jackson Burch, for appellant.
Spencer Lawton, Jr., District Attorney, Angela M. Hinton, Assistant District Attorney, Michael J. Bowers, Attorney General, Susan V. Boleyn, Senior Assistant Attorney General, Matthew P. Stone, Assistant Attorney General, for appellee.
1. Hodges asserts the general grounds. Viewed in a light most favorable to the verdict, the evidence shows that the victim had previously provided information to police which resulted in the arrest of a local drug dealer. Several months before the final incident, Hodges and co-defendant Randy ArnsdorfF beat the victim with a wooden board while accusing him of being a police informant. Earlier on the night of the killing, ArnsdorfF and the victim were again involved in a fight. ArnsdorfF left the area after throwing a brick at the victim. He returned about fifteen minutes later accompanied by Hodges and three other men. The men encircled the victim and took turns punching him in the chest. They disbursed when a bystander stated that she had called the police, but ArnsdorfF continued to argue with the victim. Hodges called to the victim, “wake up from this, m_ f-,” and then hurled a beer bottle at his head. The victim fell to the ground and died at the scene as a result of the blow to his head. On this evidence, the jury was authorized to find Hodges guilty beyond a reasonable doubt of the crimes for which he was convicted. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. Hodges’ remaining enumerations of error are without merit.

Judgment affirmed.


All the Justices concur.


 The crime occurred on May 11, 1991. Hodges was indicted on September 18, 1991, tried on February 18-25, 1992, and found guilty of felony murder and aggravated assault. He was acquitted of malice murder. The aggravated assault conviction merged with the felony murder conviction and he was sentenced to life imprisonment. A motion for new trial was filed on March 16, 1992 and amended on January 27, 1993 and February 19, 1993. The motions were denied on August 19, 1993. His notice of appeal was filed on August 26, 1993 and the appeal was docketed on October 6,1993. The case was submitted for decision on briefs on January 13, 1994.